Dear Mr. Foster:
This office is in receipt of your request for an opinion of the Attorney General regarding whether the Lake Bruin Recreation and Water Conservation District can impose a boat registration fee for boats utilizing Lake Bruin.
La. R. S. 34:851.27 provides in pertinent part:
      A. Through the passage of this Part, the state reserves to itself, through the [Wildlife and Fisheries Commission], the right to regulate the operation and to establish the minimum equipment requirements of vessels and motorboats. All political subdivisions of this state are expressly prohibited from regulating watercraft in any respect, including, but not limited to, their operation, minimum equipment requirements, registration (with or without a fee), or inspection.
This section essentially grants exclusive regulatory authority over boat registration to the Wildlife and Fisheries Commission. Additionally, La. R. S. 33:3087.99 provides that the Lake Bruin Recreation and Water Conservation District Board of Commissioners may make and enforce rules and regulations:
      (7) to establish rules and regulations and cause them to be enforced with regard to activities engaged upon Lake Bruin and Brushy Lake which are not regulated by the Louisiana Wildlife and Fisheries Commission.
Based upon these provisions it is the opinion of this office that the Lake Bruin Recreation and Water Conservation District does not have the authority to impose a boat registration fee for boats utilizing Lake Bruin.
We trust the foregoing has been helpful. Should you have any further questions, please contact our office.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: FREDERICK C. WHITROCK
Assistant Attorney General
RPI/FCW//crt